Exhibit (10.25)

EASTMAN KODAK COMPANY

Officer Severance Policy

The Executive Compensation Committee (the “Committee”) of the Board of Directors
of Eastman Kodak Company (“Kodak”) has adopted this Officer Severance Policy
(this “Policy”), effective as of November 10, 2015 (the “Effective Date”), to
provide for the payment and provision of the specified compensation to select
officers of Kodak and its subsidiaries and affiliates (collectively, the
“Company”) and certain other employees in the event of a qualifying termination
of employment.

 

1. Eligibility

(a) Eligible Employees. The employees eligible for the compensation in the event
of a qualifying termination of employment under this Policy (each a
“Participant,” and collectively, the “Participants”) are: (i) the Corporate
Officers of the Company, other than Kodak’s Chief Executive Officer and any
Corporate Officer employed with the Company under an employment agreement that
has an indefinite term; and (ii) any employee of the Company who is not a
Corporate Officer but who currently has an employment agreement providing
enhanced severance that became effective upon the occurrence of the effective
date of the Joint Plan of Reorganization under Chapter 11 of the Bankruptcy Code
filed by Kodak and expires in September 2016 (an “Emergence Contract”).
“Corporate Officer” means an employee who has been elected as an officer of
Kodak by its Board of Directors of Kodak and remains an officer of Kodak on the
date of the employee’s termination of employment.

(b) Excluded Employees. Notwithstanding Paragraph 1(a), (i) any employee of the
Company (including any Corporate Officer) who, at the time of termination of
employment, is covered by an agreement with or other arrangement of the Company
that provides for severance compensation in the event of a termination of
employment (including, but not limited to, an Emergence Contract), and (ii) any
Corporate Officer who is covered by a local severance arrangement outside of the
United States that provides for severance benefits greater than those under this
Policy (as determined by the Committee, in its sole discretion), shall not be
eligible for compensation under this Policy. Instead, the employee or Corporate
Officer described in clause (i) or (ii) of this Paragraph 1(b) shall be entitled
to the severance compensation, if any, payable to the employee or Corporate
Officer under such agreement (including an Emergence Contract), severance
arrangement or local severance arrangement described in such clauses applicable
to the employee or Corporate Officer, subject to the terms and conditions
thereof.

 

2. Qualifying Terminations

(a) Eligible Qualifying Terminations. In the event of the termination by the
Company of a Participant’s employment with the Company without Cause, or the
resignation by a Participant of his or her employment with the Company for Good
Reason, if the Participant



--------------------------------------------------------------------------------

satisfies the requirement set forth in Paragraph 2(b) , the Participant shall be
eligible to receive the compensation specified by Paragraph 3, subject to the
terms and conditions of this Policy. A Participant shall not be eligible for
compensation or benefits under this Policy in the event of the termination of
the Participant’s employment with the Company for Cause or by reason of the
Participant’s death or Disability.

(b) Waiver and Release. To be eligible for the severance compensation and
benefits specified by Paragraph 3, the Participant must sign and not revoke a
waiver and release of all claims arising out of (A) his or her employment with
the Company, and (B) his or her termination or resignation of employment from
the Company, on a form reasonably satisfactory to the Company and provided to
the Participant, before the deadline specified by the release.

(c) Non-Disparagement. By accepting any severance compensation or benefits under
this Policy, a Participant agrees and covenants not to disparage the Company,
its directors, its officers or its employees; provided, however, this covenant
shall not prohibit a Participant from reporting possible violations of federal
laws or regulations to any governmental agency or entity, including, but not
limited to, the Securities and Exchange Commission.

(d) Cause. For purposes of this Policy, “Cause” with respect to a Participant
means any of the following: (i) the Participant’s continued failure, for a
period of at least 30 calendar days following a written warning, to perform his
or her duties in a manner deemed satisfactory by the Participant’s supervisor,
in the exercise of his or her sole discretion; (ii) the Participant’s failure to
follow a lawful written directive of Kodak’s Chief Executive Officer, the
Participant’s supervisor or Kodak’s Board of Directors; (iii) the Participant’s
willful violation of any material rule, regulation, or policy that may be
established from time to time for the conduct of the Company’s business; (iv)
the Participant’s unlawful possession, use or sale of narcotics or other
controlled substances, or performing job duties while illegally used controlled
substances are present in the Participant’s system; (v) any act or omission or
commission by the Participant in the scope of the Participant’s employment (A)
which results in the assessment of a civil or criminal penalty against the
Participant or the Company, or (B) which in the reasonable judgment of the
Participant’s supervisor could result in a material violation of any foreign or
U.S. federal, state or local law or regulation having the force of law; (vi) the
Participant’s conviction of or plea of guilty or no contest to any crime
involving moral turpitude; (vii) any misrepresentation of a material fact to, or
concealment of a material fact from, the Participant’s supervisor or any other
person in the Company to whom the Participant has a reporting relationship in
any capacity; or (viii) the Participant’s breach of the Company’s Business
Conduct Guide or the Eastman Kodak Company Employee’s Agreement.

(e) Disability. For purposes of this Policy, “Disability” means a disability
under the terms of Kodak’s Long-Term Disability Plan.

(f) Good Reason. For purposes of this Policy, “Good Reason” with respect to a
Participant means any of the following: (i) a material diminution in the
Participant’s total target

 

2



--------------------------------------------------------------------------------

cash compensation, which is comprised of the Participant’s base salary and
target short-term incentive opportunity (expressed as a percentage of base
salary); (ii) a material diminution in Participant’s authority or
responsibilities; (iii) the transfer of the Participant’s primary work site or
home office as applicable (as determined by the Committee), to a new primary
work site that increases the Participant’s one-way commute to work by more than
75 miles; or (iv) failure of an acquirer of or successor entity to the Company
to offer the Participant employment with severance protection comparable to that
provided by this Policy as in effect at the time of the acquisition or
transaction, if the Participant agrees not to seek and does not commence
subsequent employment with the acquirer or successor entity. In its discretion,
the Committee makes the final determination of whether the participant has Good
Reason for resignation.

 

3. Severance Compensation

(a) Separation Pay. Except as otherwise provided by Paragraph 3(b), the amount
of severance payable to a Participant in the event that he or she has a
Qualifying Termination and satisfies the condition set forth in Paragraph 2(b)
(the “Separation Pay”), shall be an amount equal to the Participant’s annual
base salary at the rate in effect as of the date of the Qualifying Termination.

(b) “Grandfathered” Separation Pay Amounts. Notwithstanding Paragraph 3(a), the
Separation Pay for the Participants set forth on Schedule A hereto, who as of
the Effective Date of this Policy are a party to an Emergence Contract, shall be
for the amount of severance specified for such Participant on Schedule A.

(c) Payment of Separation Pay; Tax Withholding. The Separation Pay payable to a
Participant in the event of the Participant’s Qualifying Termination shall be
paid over the 12-month period following the Qualifying Termination in accordance
with the Company’s usual payroll practices, less the amount of applicable
federal, state and local income and employment tax withholdings. The payment of
Separation Pay shall commence with the first full payroll period following the
expiration of the period during which the Participant may revoke the waiver and
release required by Paragraph 2(b), and the first installment of Separation Pay
shall include any installments that would otherwise have been paid following the
date of the Participant’s Qualifying Termination and before the payment date of
such first installment of Separation Pay.

(d) Equity Awards. In the event of a Participant’s Qualifying Termination, the
effect of such termination on the Participant’s outstanding stock options,
restricted stock, restricted stock units, and other equity awards shall be
determined under and governed exclusively by the terms of the equity plan, award
agreement, award notice and other documents applicable thereto.

 

4. Administration

This Policy will be administered by the Committee. The Committee shall have the
power, authority and complete and exclusive discretion: (i) to construe,
interpret, and

 

3



--------------------------------------------------------------------------------

administer the terms of this Policy; (ii) to remedy any possible ambiguities in
the terms of this Policy, and to determine conclusively, for all parties, all
questions arising out of the interpretation or administration of this Policy;
(iii) to determine conclusively the right of any person to Separation Pay and
the amount of such Separation Pay, including, but not limited to, the
determination of all questions relating to eligibility for coverage and
Separation Pay; and (iv) to delegate some aspects of plan administration to
management. Any decision made or other action taken by the Committee with
respect to this Policy, and any interpretation by the Committee of any term or
condition of this Policy, will be conclusive and binding on all persons and be
given the maximum possible deference allowed by law.

 

5. Amendment, Modification or Termination

The Committee may amend, modify or terminate this Policy (including Schedule A)
at any time, for any reason or no reason. No person has any vested rights under
this Policy (or Schedule A).

 

6. Non-Duplication of Benefits

If the Company is required to pay severance or termination benefits to a
Participant under any other plan, agreement or arrangement, or by law, the
Separation Pay payable to the Participant under this Policy will be reduced by
the amount of the required severance or termination benefits required to be paid
to the Participant under such other plan, agreement or arrangement, or by
law. This provision is intended to prevent duplication of benefits, and is not
intended to permit an alteration in the time or form of the Separation Pay
payable under this Policy.

 

7. Section 409A

The Separation Pay is intended to qualify for an exemption from the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated and other official guidance issued thereunder
(collectively, “Section 409A”), and this Policy shall be administered and
interpreted consistent with such intent. Notwithstanding the foregoing, the
Company makes no representations that the Separation Pay is exempt from Section
409A, and in no event will the Company be liable for all or any portion of any
taxes, penalties, interest or other expenses that may be incurred by a
Participant on account of non-compliance with Section 409A. Each payment under
this Policy shall be deemed to be a separate payment for purposes of Section
409A. References to “termination of employment” and similar terms used in this
Policy mean a “separation from service” within the meaning of Section 409A. In
the event that an Employee is a “specified employee” (within the meaning of
Section 409A and as determined by the Company) at the time of separation from
service, any compensation payable hereunder by reason of such separation of
service that would otherwise be paid during the six-month period immediately
following such separation from service shall instead be paid on the first day of
the seventh month following the separation from service if and to the extent
required to comply with Section 409A.

 

4



--------------------------------------------------------------------------------

8. Miscellaneous

(a) Employee’s Agreement. A Participant’s Eastman Kodak Company Employee’s
Agreement will remain in full force and effect following the Participant’s
termination of employment with the Company, including, without limitation, the
provisions regarding nondisclosure of confidential information, non-competition
with the Company, and non-solicitation of Company employees, customers and
suppliers. Before a Participant accepts employment with any other person or
entity while his or her Employee’s Agreement is in effect, the Participant must
provide the prospective employer with written notice of the provisions of the
Employee’s Agreement and will deliver a copy of the notice to the Company.

(b) No Guarantee of Employment. Nothing in this Policy will be construed as
granting any Participant a right to continued employment or other service with
the Company, or to interfere with the right of the Company to discipline or
discharge the Participant at any time.

(c) Benefits Bearing. In no event shall any of the Separation Pay provided under
this Policy be “benefits bearing.”

(d) Clawback. In the event that a Participant breaches any of the terms of the
Eastman Kodak Company Employee’s Agreement, in addition to and not in lieu of
any other remedies that the Company may pursue against the Participant, no
further payments of Separation Pay will be made to the Participant pursuant to
this Policy and the Participant shall immediately repay to the Company all
moneys previously paid to the Participant pursuant to this Policy.

(e) No Waiver. The failure by the Company or its agent to enforce any provision
of this Policy at any time or from time to time, and with respect to any person
or persons, shall not be construed to be a waiver of such provision, nor in any
way limit the Company’s or its agent’s ability to enforce such provision in any
situation.

(f) Severability. If part or all of any of the provisions of this Policy shall
be held or deemed to be or shall in fact be inoperative or unenforceable as
applied in any particular situation, such circumstances shall not have the
effect of rendering any other parts of the provision at issue or other Policy
provisions invalid, inoperative or unenforceable to any extent whatsoever.

(g) Governing Law. This Policy shall be construed in accordance with the laws of
New York State without regard to the conflicts of law principles thereof.

(h) Headings. The headings used in this Policy are for convenience of reference
only and will not control or affect the meaning or construction of any of its
provisions.

*        *         *        *        *

 

5